Citation Nr: 0119321	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-20 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to a rating higher than 10 percent for service-
connected anterior cruciate ligament reconstruction of the 
left knee, during the period prior to October 22, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active military service from September 1986 
to November 1989.  The issue which has been developed for 
appellate review by the Board of Veterans' Appeals arises 
from determinations made by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The somewhat complex procedural history is set forth below.  

By rating action of September 1990 service connection was 
initially established for a left knee disorder, rated at a 
noncompensable level, effective November 14, 1989.  By rating 
decision of February 1991 an increased rating of 10 percent 
was assigned, effective December 3, 1990, determined to be 
the date of the claim for increase.  No disagreement was 
timely filed therefrom.  

On February 4, 1992 the veteran filed another claim for 
increased rating.  The rating decision of May 1992 confirmed 
and continued the 10 percent rating.  Received in February 
1993 was the veteran's notice of disagreement to the "denial 
of my previous claim for increase."  The veteran was 
provided a statement of the case, in April 1993, to which he 
timely filed a substantive appeal the following month.  
Thereafter no action was taken on his claim during the next 2 
years, when a supplemental statement of the case was provided 
to him.  A rating decision of July 1996 granted a temporary 
total (100 percent) rating, due to surgery in November 1995.  
Service connection was also granted for a right knee 
disability.  

In an October 1998 rating decision the RO granted an 
increased, 20 percent, rating for anterior cruciate ligament 
reconstruction of the left knee, and an increased, 10 per 
cent, rating for patellofemoral syndrome of the right knee, 
both effective October 22, 1996.  In December 1998, the 
veteran stated that he was satisfied with the decision and 
withdrew his appeal.  In January 1999, the veteran reiterated 
that he was satisfied with the ratings assigned for his knee 
disabilities but requested that he be assigned an earlier 
effective date for the disabilities.  An earlier effective 
date for the two service-connected knee conditions was denied 
in a September 1999 statement of the case.  

A hearing before the undersigned Member of the Board was 
conducted at the RO in July 2000.  At a pre-hearing 
conference, and as reflected in the transcript of that 
hearing, the veteran and his representative agreed that the 
only issue in appellate status was entitlement to an earlier 
effective date for the grant of a 20 percent rating for 
anterior cruciate ligament reconstruction of the left knee 
and he presented argument regarding that issue only.  
However, because the claim for a rating higher than 10 
percent for the left knee has been pending since the February 
1992 claim for increase, the Board has recharacterized the 
issue as set forth on the preceding page.  

In addition to the issue referable to the right knee 
disability, other issues were considered by the RO during the 
appeal period.  However, none have been timely perfected for 
appellate review and, therefore, they will not be addressed 
herein, as the Board lacks jurisdiction.


FINDINGS OF FACT

1.  On February 4, 1992 the veteran filed a claim for 
increased rating for his service-connected left knee 
disorder.  

2.  The 10 percent rating previously assigned for this 
disability was confirmed and continued by rating decision of 
May 1992, to which the veteran timely filed a notice of 
disagreement.  

3.  During the period from February 4, 1992 to October 22, 
1996, the left knee disability was manifested by pain, well-
healed post surgical scarring, crepitus, instability, 
representing slight impairment, and compensable limitation of 
extension to 10 degrees; degenerative changes on X-ray were 
detected.  


CONCLUSION OF LAW

1.  A 10 percent rating, and no more, for the veteran's 
service-connected anterior cruciate ligament reconstruction 
of the left knee is warranted for the period from February 4, 
1992, to October 21, 1996.  38 U.S.C.A. §§ 1155, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2000).

2.  A 10 percent rating, and no more, for degenerative 
arthritis, left knee, is warranted during the period from 
February 4, 1992, to October 21, 1996.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reveal that he injured 
his left knee in March 1987.  The veteran underwent 
arthroscopy of the left knee in December 1987.  A Grade II-
III chondromalacia of the medial and lateral femoral condyles 
was noted.  The anterior cruciate ligament and tears of the 
posterior horn of both menisci were excised.  In May 1988, 
the veteran underwent left knee intercurrent ligament 
construction.  In November 1989, he underwent arthroscopic 
release of adhesions in the left knee.  

In April 1990, the veteran requested service connection for a 
left knee injury.  Subsequently, the veteran failed to report 
for his VA compensation examination.  In a September 1990 
decision, the RO granted service connection for a left knee 
injury and assigned a noncompensable rating, effective 
November 14, 1989, the day following his separation from 
military service.  The veteran was apprised of this action at 
his address of record, located in Los Angles; the VA letter 
was not returned as undeliverable.  

On December 3, 1990, the veteran requested an increased 
rating for his left knee disability.  At that time he 
supplied an address in San Diego and requested that his 
claims file be transferred to that RO.  

A VA examination was conducted in January 1991.  The veteran 
walked with a left leg limp.  A one-inch atrophy of the left 
quadriceps muscle compared to the right was noted.  Left knee 
range of motion was 20 degrees to 120 degrees.  The examiner 
noted that this represented a loss of 20 degrees of extension 
and 15 degrees of flexion compared to the right knee.  
Surgical scars measuring four and a half inches and two and a 
quarter inches were found on the left knee.  There was 2+ 
crepitus of both knees.  There was no patellar discomfort on 
patellar compression with knee flexion.  A very slight left 
knee antero-posterior instability, and a 1+/4 mediolateral 
instability was found.  X-ray study revealed degenerative and 
post-surgical changes in the left knee, with hardware in 
place, as well as loose bodies and a finding of 
chondromalacia of the patella.  The diagnoses were status 
post left anterior cruciate ligament, insufficient; status 
post tear of the medical and lateral menisci of the left knee 
with resection; degenerative changes of the medial and 
lateral tibial plateau and femoral condyles; and limitation 
of motion and instability of the left knee, as described.  

In a February 1991 rating, the RO granted an increased rating 
of 10 percent from December 3, 1990, the date of VA 
examination.  The veteran was advised of the rating, the 
effective date of the award and his appellate rights.  

A January 1992, VA progress note indicates that the veteran 
fell and twisted his left knee three days previously.  The 
diagnosis was knee pain.  

In February 1992, the veteran requested an increased rating 
for his service-connected left knee injury; he did not 
express disagreement with the prior rating actions.  

A VA examination was conducted in March 1992.  The veteran 
complained of pain in the left knee, especially in cold 
weather.  Examination noted a one half-inch atrophy of the 
left quadriceps compared to the left.  The arthroscopy scars 
of the left knee were well healed and not keloidal.  Patella 
compression elicited 2+ crepitus on the left knee.  Stress 
testing indicated that the right knee was stable and the left 
knee was borderline unstable.  Stress testing of the 
collateral ligaments indicated that the right was stable but 
the left exhibited 1+ instability.  No swelling or deformity 
was noted.  Range of motion of the left knee was as follows: 
flexion limited to 130 degrees and extension limited to 10 
degrees.  The left knee was noted to have 10 degrees less 
range of motion in both flexion and extension.  The diagnosis 
was status post repair of the ligaments of the left knee, 
with excision of the medial and lateral menisci, degenerative 
and post-traumatic changes of the left knee, with loose 
bodies, retained hardware, mild atrophy of the left 
quadriceps, and limitation of motion of the left knee.  

A May 1992 rating decision confirmed the 10 percent rating 
for the veteran's service-connected left knee injury.  In 
February 1993 the veteran filed a notice of disagreement to 
this denial.  In April 1993, he was provided with a statement 
of the case; thereafter he perfected his appeal by timely 
filing a substantive appeal.  

With the exception of issuing a June 1993 confirmed rating 
decision, which denied an increased rating for the veteran's 
service-connected left knee injury, no action was taken by 
the RO on the veteran's claim until after he again requested 
a higher rating in March 1995.  A July 1995 rating decision 
denied an increased rating for the veteran's service-
connected left knee injury.  

An August 1995 VA orthopedic progress note indicates that the 
veteran's left knee had no effusion, the medial collateral 
ligament was stable, patellar mobility was decreased, and 
there was some posterior lateral instability.  Surgery was 
recommended.  VA records compiled at a Domiciliary in 1995 
show treatment primarily for unrelated disorders, although 
the left knee disability was mentioned.

On November 8, 1995, the veteran underwent reconstruction of 
the left anterior cruciate ligament with right patella tendon 
bone graft.  It was noted that he recently slipped and 
reinjured his knee.  The day after the procedure, the veteran 
complained of excruciating pain.  On November 13, 1995, the 
veteran was discharged as stable, was ambulating on crutches 
and was to undergo outpatient physical therapy.  A VA 
November 20, 1995, VA orthopedic progress note indicated that 
the veteran was still in pain.  The left knee was stable with 
moderate effusion.  The left knee range of motion was minus 
15 degrees to 100 degrees.  That same day, a VA physical 
therapy note noted that the veteran had mild discomfort.  
There was increased warmth over the left knee and left knee 
range of motion was minus 38 degrees extension and 105 
degrees flexion.  

On VA sports medicine evaluation in January 1996, the 
veteran's left knee range of motion was 10 degrees to 120 
degrees, and was stable.  

A rating decision of July 1996 granted a temporary 100 
percent rating, pursuant to 38 C.F.R. § 4.30, effective from 
November 8, 1995 through December 1995.  Thereafter the 
schedular 10 percent rating was reinstated.  

A letter was received from a VA physician on October 22, 
1996.  The physician stated that the veteran had a donor 
graft taken from his right knee in 1995 and was now having 
some patellofemoral symptoms which may have been related to 
his graft surgery.  

An October 1998 rating decision, in part, granted an 
increased, 20 percent, rating for the veteran's left knee 
disability, effective from October 22, 1996, the date of the 
VA physician's letter.  In response to the letter notifying 
him of the award action, the veteran wrote that "he was 
happy with the appeal decision" and withdrew his appeal.  

Received in January 1999 was the veteran's request for an 
"earlier effective date for my SC bilateral knee 
condition."  He wrote that he was satisfied with the 
assigned percentages (10 percent for a right knee disorder 
and 20 percent for the left knee disorder) and withdrew all 
claims for increased evaluations.  

Based on the veteran's comments, the RO issued a statement of 
the case which addressed the issues of an effective date, 
prior to October 22, 1996, for the award of a 20 percent 
rating for the left knee disorder, and a 10 percent rating 
for a right knee disorder.  In that statement of the case it 
was noted that the medical evidence itself, consisting of VA 
records from 1995 and 1996, did not actually show that a 
rating higher than 10 percent for the left knee was 
warranted.  

The veteran appeared at a hearing before the undersigned 
Member of the Board in July 2000; in a prehearing conference, 
clarification of the issues was undertaken.  As reflected in 
the transcript of the hearing, the sole issue was agreed to 
be whether the veteran was entitled to a rating higher than 
10 percent for the period prior to October 22, 1996.  The 
veteran testified that he is entitled to 20 percent rating 
for his service-connected left knee disability from 1992 when 
he filed a claim for increase.  Specifically, he maintained 
that the disability had been causing severe problems with 
pain and swelling and had limited his employment 
opportunities since the early 1990's.  He stated that in 1992 
he was working as a delivery truck driver, and was forced to 
miss time from work due to his left knee condition.  He was 
treated during that time, and until his 1995 surgery, with 
medication and therapy.  He indicated that from 1992 to 1996 
his sole source of treatment was through VA; his service 
representative stated that it appeared from a review of the 
claims file that all records were present.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC), informed the 
appellant of the evidence needed to substantiate his claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
statement of the case sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In fact the 
veteran stated at his hearing that he did not seek private 
medical treatment for his service-connected disabilities 
during the period in question and that all of his VA records 
from that period were contained in the claims file.  In 
addition, the issue does not involve current disability, and, 
as such, a current examination would be of no probative value 
in this case.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  See also, Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997) (38 C.F.R. § 4.40 does not require a 
separate rating for pain, but the impact of pain must be 
considered in making a rating determination).  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14.  However, it was noted that a 
separate rating must be based on additional disability.  
Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain the 
separate rating for arthritis.  However, if the veteran did 
not at least meet the criteria for a zero percent rating 
under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

In a subsequent opinion issued in August 1998, the General 
Counsel reiterated that a separate rating for limitation of 
motion due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, it 
was also concluded that the availability of a separate rating 
based on x-ray evidence of arthritis must also be considered 
in light of 38 C.F.R. § 4.59 which contemplates "at least 
the minimum compensable rating" for painful motion "with 
joint or periarticular pathology."  Therefore, even if a 
claimant technically has full range of motion, but that 
motion is inhibited by pain, a compensable rating for 
arthritis would be available under Diagnostic Code 5003 and 
38 C.F.R. § 4.59.  Nonetheless, absent x-ray findings of 
arthritis, limitation of motion under Diagnostic Codes 5260 
and 5261 would be applied, and a claimant's painful motion 
may add to the actual limitation of motion as  to warrant a 
rating under those codes.  Finally, it was noted that a 
claimant should be compensated for all the manifestations of 
a disability to the extent authorized under the regulations, 
and that rating personnel must consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  VAOPGCPREC 
09-98, August 14, 1998.  

The veteran's left knee disorder is currently evaluated as 20 
percent disabling under Diagnostic Codes 5010-5257.  This 
rating represents, in essence, a rating of 10 percent under 
Diagnostic Code 5010 and 10 percent under Diagnostic Code 
5257.  He claims, in essence, that he is entitled to this 
same rating during the period from February 4, 1992, when he 
filed his claim for increase, until the effective date of the 
grant of 20 percent, in October 1996.  The Board agrees.

Slight, recurrent subluxation or lateral instability of the 
knee is assigned a 10 percent disability rating.  A 20 
percent rating is assigned if there is moderate recurrent 
subluxation or lateral instability.  Severe, recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Arthritis due to trauma and substantiated by x-ray findings 
is evaluated as degenerative (hypertrophic or osteoarthritis) 
arthritis based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010, including Note 1.  

A noncompensable rating is assigned if flexion of the leg is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating is warranted if flexion is limited to 45 
degrees or extension is limited to 10 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees or 
extension is limited to 15 degrees; and a 30 percent rating 
is warranted if flexion is limited to 15 degrees or extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261, respectively.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.  

In properly rating the veteran's left knee disorder during 
the period in question, including with consideration of the 
newly issued General Counsel opinion, the Board finds that 
the veteran's left knee disorder warranted a 10 percent 
rating under Diagnostic Code 5257 based on clinical findings 
of mild instability.  In making this determination, the Board 
points to the findings of mild instability noted on VA 
examination in March 1992, at which time findings also 
included mild left quadriceps atrophy.  Although subsequent 
treatment or evaluation records pertaining to the left knee 
after than date (until the November 1995 surgery) are 
somewhat scanty, some posterior lateral instability was noted 
in August 1995 and again in January 1996.  However, because 
the findings reported represent no more than slight 
impairment, a rating higher than 10 percent under Diagnostic 
Code 5257, during the relevant period, is not in order.  

Next, the veteran is also entitled to a separate 10 percent 
rating under Diagnostic Codes 5003-5010.  This aspect of the 
rating is based on the finding of degenerative arthritis (due 
to trauma) on X-ray study and limitation of extension.  
(Although flexion is very slightly limited, the degree of 
such is noncompensable.)  Based on these findings and with 
consideration of 38 C.F.R. §§ 4.40, 4.50 and 4.59 as directed 
in VAOPGCPREC 09-98, a 10 percent rating may be awarded under 
Diagnostic Codes 5003-5010.  These ratings combine for a 20 
percent rating for the veteran's left knee disorder.  

As noted and explained above, the clinical evidence clearly 
does not support a finding of moderate instability to warrant 
a 20 percent rating under Diagnostic Code 5257 on its own.  
Additionally, the clinical evidence also clearly does not 
support a finding of limitation of motion sufficient to 
warrant a 20 percent rating under either Diagnostic Code 5260 
or 5261.  As was noted, demonstrated motion of the left leg 
was virtually full on VA examinations, with the exception of 
limitation of extension to 10 degrees.  

The Board further notes that the veteran did not demonstrate 
additional range of motion loss due to pain on use or during 
flare-ups as noted by a medical examiner during this period.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no medical 
evidence showing that, during the period under review, the 
veteran experienced periods of "flare-ups" where his 
limitation of motion was worse due to pain.  


ORDER

An increased rating of 20 percent is granted for the 
veteran's service-connected left knee disorder, during the 
period from February 4, 1992 to October 22, 1996, 
representing a 10 percent rating under Diagnostic Code 5257 
and a 10 percent rating under Diagnostic Codes 5010-5003.  To 
this extent the appeal is allowed, subject to the controlling 
criteria applicable to the payment of monetary benefits.  


		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals



 

